     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      James Zarian,                            Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13          v.                                   Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Cari Co., LLC, a California Limited      Act; Unruh Civil Rights Act
        Liability Company;
15      BLF, Inc., a California Corporation;
        and Does 1-10,
16
                   Defendants.
17
18
            Plaintiff James Zarian complains of Cari Co., LLC, a California Limited
19    Liability Company; BLF, Inc., a California Corporation; and Does 1-10
20
      (“Defendants”), and alleges as follows:
21
22      PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He suffers
24
      from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
25      2. Defendant Cari Co., LLC owned the real property located at or about
26
      9554 Vassar Avenue, Chatsworth, California, in November 2019.
27
        3. Defendant Cari Co., LLC owns the real property located at or about
28    9554 Vassar Avenue, Chatsworth, California, currently.


                                            1

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 2 of 7 Page ID #:2




 1      4. Defendant BLF, Inc. owned Larrabure Framing located at or about
 2    9554 Vassar Avenue, Chatsworth, California, in November 2019.
 3      5. Defendant BLF, Inc. owns Larrabure Framing located at or about 9554
 4    Vassar Avenue, Chatsworth, California, currently.
 5      6. Plaintiff does not know the true names of Defendants, their business
 6    capacities, their ownership connection to the property and business, or their
 7    relative responsibilities in causing the access violations herein complained of,
 8    and alleges a joint venture and common enterprise by all such Defendants.
 9    Plaintiff is informed and believes that each of the Defendants herein,
10    including Does 1 through 10, inclusive, is responsible in some capacity for the
11    events herein alleged, or is a necessary party for obtaining appropriate relief.
12    Plaintiff will seek leave to amend when the true names, capacities,
13    connections, and responsibilities of the Defendants and Does 1 through 10,
14    inclusive, are ascertained.
15
16      JURISDICTION & VENUE:
17      7. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      8. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff went to Larrabure Framing in November 2019 with the
 3    intention to avail himself of its goods and to assess the business for compliance
 4    with the disability access laws.
 5      11. Larrabure Framing is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide accessible parking in conformance with the ADA Standards as it
 9    relates to wheelchair users like the plaintiff.
10      13. On information and belief, the defendants currently fail to provide
11    accessible parking.
12      14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
13    personally encountered this barrier.
14      15. By failing to provide accessible facilities, the defendants denied the
15    plaintiff full and equal access.
16      16. The failure to provide accessible facilities created difficulty and
17    discomfort for the Plaintiff.
18      17. Even though the plaintiff did not confront the barrier, on information
19    and belief the defendants currently fail to provide accessible sales counters.
20    Plaintiff seeks to have these barriers removed as they relate to and impact his
21    disability.
22      18. The defendants have failed to maintain in working and useable
23    conditions those features required to provide ready access to persons with
24    disabilities.
25      19. The barriers identified above are easily removed without much
26    difficulty or expense. They are the types of barriers identified by the
27    Department of Justice as presumably readily achievable to remove and, in fact,
28    these barriers are readily achievable to remove. Moreover, there are numerous


                                               3

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 4 of 7 Page ID #:4




 1    alternative accommodations that could be made to provide a greater level of
 2    access if complete removal were not achievable.
 3      20. Plaintiff will return to Larrabure Framing to avail himself of its goods
 4    and to determine compliance with the disability access laws once it is
 5    represented to him that Larrabure Framing and its facilities are accessible.
 6    Plaintiff is currently deterred from doing so because of his knowledge of the
 7    existing barriers and his uncertainty about the existence of yet other barriers
 8    on the site. If the barriers are not removed, the plaintiff will face unlawful and
 9    discriminatory barriers again.
10      21. Given the obvious and blatant nature of the barriers and violations
11    alleged herein, the plaintiff alleges, on information and belief, that there are
12    other violations and barriers on the site that relate to his disability. Plaintiff will
13    amend the complaint, to provide proper notice regarding the scope of this
14    lawsuit, once he conducts a site inspection. However, please be on notice that
15    the plaintiff seeks to have all barriers related to his disability remedied. See
16    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17    encounters one barrier at a site, he can sue to have all barriers that relate to his
18    disability removed regardless of whether he personally encountered them).
19
20    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22    Defendants.) (42 U.S.C. section 12101, et seq.)
23      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24    again herein, the allegations contained in all prior paragraphs of this
25    complaint.
26      23. Under the ADA, it is an act of discrimination to fail to ensure that the
27    privileges, advantages, accommodations, facilities, goods and services of any
28    place of public accommodation is offered on a full and equal basis by anyone


                                                4

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 5 of 7 Page ID #:5




 1    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2    § 12182(a). Discrimination is defined, inter alia, as follows:
 3             a. A failure to make reasonable modifications in policies, practices,
 4                or procedures, when such modifications are necessary to afford
 5                goods,     services,   facilities,   privileges,     advantages,   or
 6                accommodations to individuals with disabilities, unless the
 7                accommodation would work a fundamental alteration of those
 8                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9             b. A failure to remove architectural barriers where such removal is
10                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                defined by reference to the ADA Standards.
12             c. A failure to make alterations in such a manner that, to the
13                maximum extent feasible, the altered portions of the facility are
14                readily accessible to and usable by individuals with disabilities,
15                including individuals who use wheelchairs or to ensure that, to the
16                maximum extent feasible, the path of travel to the altered area and
17                the bathrooms, telephones, and drinking fountains serving the
18                altered area, are readily accessible to and usable by individuals
19                with disabilities. 42 U.S.C. § 12183(a)(2).
20      24. When a business provides parking for its customers, it must provide
21    accessible parking.
22      25. Here, accessible parking has not been provided.
23      26. When a business provides facilities such as sales or transaction counters,
24    it must provide accessible sales or transaction counters.
25      27. Here, accessible sales counters have not been provided.
26      28. The Safe Harbor provisions of the 2010 Standards are not applicable
27    here because the conditions challenged in this lawsuit do not comply with the
28    1991 Standards.


                                             5

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 6 of 7 Page ID #:6




 1       29. A public accommodation must maintain in operable working condition
 2    those features of its facilities and equipment that are required to be readily
 3    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4       30. Here, the failure to ensure that the accessible facilities were available
 5    and ready to be used by the plaintiff is a violation of the law.
 6
 7    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9    Code § 51-53.)
10       31. Plaintiff repleads and incorporates by reference, as if fully set forth
11    again herein, the allegations contained in all prior paragraphs of this
12    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13    that persons with disabilities are entitled to full and equal accommodations,
14    advantages, facilities, privileges, or services in all business establishment of
15    every kind whatsoever within the jurisdiction of the State of California. Cal.
16    Civ. Code §51(b).
17       32. The Unruh Act provides that a violation of the ADA is a violation of the
18    Unruh Act. Cal. Civ. Code, § 51(f).
19       33. Defendants’ acts and omissions, as herein alleged, have violated the
20    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21    rights to full and equal use of the accommodations, advantages, facilities,
22    privileges, or services offered.
23       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24    discomfort or embarrassment for the plaintiff, the defendants are also each
25    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26    (c).)
27
28


                                               6

      Complaint
     Case 8:19-cv-02355 Document 1 Filed 12/06/19 Page 7 of 7 Page ID #:7




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: December 3, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                       By:
15
16                                     ___________________________________
17                                            Russell Handy, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
